Citation Nr: 1515280	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  10-23 857	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for intervertebral disc syndrome (IVDS) status post laminectomy 

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right and left lower extremities.  

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran had active service from December 1976 to November 1986.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from May 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the pendency of the Veteran's appeal for an increased rating for his service-connected IVDS, a September 2014 rating decision granted service connection for right and left lower extremity radiculopathy, secondary to the Veteran's service-connected IVDS, effective August 14, 2012.  The AOJ assigned separate 10 percent ratings for the Veteran's right and left lower extremity radiculopathy.  

Pursuant to the General Rating Formula For Diseases and Injuries of the Spine, neurological abnormalities are to be rated seriately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2014).  As the September 2014 rating decision did not grant maximum benefit sought on appeal, the issue is considered part of the ongoing appellate issue.  Moreover, in his March 2015 Appellant's Brief the Veteran's representative specifically raised the issue of entitlement to a rating in excess of 10 percent for right and left lower extremity radiculopathy.  

In accordance with his hearing request, the Veteran was scheduled for a videoconference hearing in February 2015.  Prior to his hearing, in a January 2015 report of information and a February 2015 correspondence, the Veteran stated that would not be attending his scheduled hearing and that he did not wish to have the hearing rescheduled.  Accordingly, the Board finds that the Veteran has withdrawn his hearing request.  38 C.F.R. § 20.704 (e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claims.  

Initially, the Board notes that there appear to be outstanding treatment.  In connection with another claim, the Veteran submitted annotated excerpts of VA treatment records dated as recently as March 2009.  A review of the record reveals that the only VA treatment records obtained, during the pendency of this appeal, is dated in May 2008.  Accordingly, on remand any outstanding VA treatment records must be obtained. 

The record also indicates that the Veteran received treatment from Dr. Savarese and Dr. Schencker.  As they are reasonably identified, VA's duty to assist requires reasonable efforts to obtain these records.  Additionally, the record contains excerpts of private treatment records from Baptist Medical Center, Dr. Zeal, and Dr. Hakin, which were submitted by the Veteran.  As it is unclear whether those records document the entirety of the Veteran's treatment with those providers, on remand VA should make reasonable efforts to obtain any outstanding records from those providers. 

After a review of the record, the Board finds that the August 2012 VA spine examination report is inadequate for adjudicating the Veteran's claims for a rating in excess of 10 percent for right and left lower extremity radiculopathy.  The examiner did not indicate whether the Veteran had constant pain or intermittent pain associated with radiculopathy.  Moreover, while the examiner diagnosed the Veteran with bilateral radiculopathy, only left side sciatic nerve root involvement was noted.  Accordingly, it is unclear which nerve is associated with the Veteran's right side lower extremity radiculopathy.  On remand, the Veteran should be provided a VA examination to assess the nature and severity of his right and left lower extremity radiculopathy.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records from January 2007 to the present.

2.  Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA for any treatment for his disabilities on appeal, to include treatment records from Baptist Medical Center, Dr. Savarese, Dr. Schencker, Dr. Zeal, and Dr. Hakin.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be rated based on the evidence available, and (4) that if the evidence is later obtained, the claim may be re-adjudicated.

3.  Thereafter, schedule the Veteran for a VA examination(s) to determine the current nature and severity of his IVDS and right and left lower extremity radiculopathy.  The claims file must be made available to and reviewed by the examiner(s).  Any necessary tests and studies should be accomplished.  The examiner should report all findings in accordance with VA rating criteria, to include addressing whether there are any neurological manifestations of the Veteran's IVDS.

The examiner must specifically identify any nerve involved in the Veteran's right and left lower extremity radiculopathy.  For each affected nerve, the examiner should indicate whether there is complete or incomplete paralysis.  For any incomplete paralysis, the examiner should characterize the severity of that paralysis in terms of mild, moderate, moderately severe, or severe incomplete paralysis.  The examiner should indicate whether there is muscular atrophy and, if so, the extent of such atrophy.

A complete rationale must be provided for any opinion offered.

4.  Thereafter, conduct any other development warranted and readjudicate the issues on appeal.  If any benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period to respond.  Then return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).











_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




